Case 1:20-cv-23787-AMC Document 37 Entered on FLSD Docket 05/19/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   WILLIAM H. CLAFLIN, IV; et. al.,

          Plaintiffs,

          vs.                                          Case No. 1:20-cv-23787

   LAFARGEHOLCIM LTD; INVERSIONES
   IBERSUIZAS S.A.; HOLCIM TRADING SA
   (F/K/A) UNION MARITIMA INTERNACIONAL
   SA; DE RUITER OUDERLANDE B.V.; LAS
   PAILAS DE CEMENTO S.A.U.; and
   UNKNOWN SUBSIDIARY OF THE
   LAFARGEHOLCIM GROUP.

          Defendants.


   JOINT STIPULATION AND PROPOSED ORDER EXTENDING AND STAYING ALL
                              DEADLINES

         WHEREAS on September 11, 2020, William H. Claflin, IV; Josephine C. Horan; Patricia

  M. Claflin; Edward A. Claflin; Elaine Y. Alexander; John K. Spring, Jr.; Helen S. Montero;

  William C. Spring; Susan K. Spring; David G. Witter; Malcolm G. Witter; Dean Witter III; Helen

  C. Witter; Katharine C. Weeks; Katharine W. White; Martha W. Sinclair; John W. Weeks Jr.;

  David C. Weeks; Sinclair Weeks; Stephen D. Weeks; Robert F. Weeks; Estate of Anne C. Allen;

  Estate of Helen C. Spring; Estate of John W. Weeks; and Estate of Prentice W. Claflin

  (collectively, the “Plaintiffs”) filed a complaint (the “Complaint”) against LafargeHolcim Ltd;

  Inversiones Ibersuizas S.A.; Holcim Trading SA (F/K/A) Union Maritima Internacional SA; de

  Ruiter Ouderlande B.V.; Las Pailas de Cemento S.A.U.; and Unknown Subsidiary of the

  LafargeHolcim Group (collectively, the “Defendants”);
Case 1:20-cv-23787-AMC Document 37 Entered on FLSD Docket 05/19/2021 Page 2 of 6




             WHEREAS Defendant LafargeHolcim Ltd (“LafargeHolcim”) reserves all defenses or

  objections to the lawsuit, the court’s jurisdiction, and the venue of the action, but waives any

  objections as to the sufficiency of service;

             WHEREAS this joint stipulation will promote the efficient and orderly administration of

  justice;

             WHEREAS Plaintiffs and LafargeHolcim jointly stipulated on March 23, 2021 to extend

  LafargeHolcim’s time to respond to the Complaint until May 21, 2021;

             WHEREAS Plaintiffs and LafargeHolcim participated in a mediation on April 22, 2021;

             WHEREAS, since then, the parties have been engaged in ongoing settlement discussions;

             WHEREAS, to provide additional time to reach a resolution, the parties have agreed to

  extend all deadlines in the action by an additional five (5) days.

             WHEREFORE the Plaintiffs and LafargeHolcim, through their undersigned counsel,

  hereby agree, stipulate, and respectfully request that the Court enter an Order as follows:

             1.     All deadlines for all parties in the litigation, including all deadlines to answer, move

  to dismiss, or otherwise respond to the Complaint, are extended by five (5) days pending ongoing

  settlement discussions; and

             2.     On or before the fifth (5th) day from the signing of the Order, the parties shall

  jointly notify the Court if a settlement has been reached or shall submit a proposed schedule for

  additional proceedings.


                                                            Respectfully submitted,

   Dated: May 19, 2021                                      ROIG, TUTAN, ROSENBERG, MARTIN
                                                            & BELLIDO, P.A

                                                  By:       /s/   David Baron_____________________




                                                        2
Case 1:20-cv-23787-AMC Document 37 Entered on FLSD Docket 05/19/2021 Page 3 of 6




                                             Nelson C. Bellido
                                             44 W. Flagler Street, Suite 2100
                                             Miami, Florida 33130
                                             Tel: 305-405-0997
                                             Fax: 305-405-1022
                                             Pleadings@RoigLawyers.com
                                             nbellido@roiglawyers.com

                                             BERLINER CORCORAN & ROWE LLP
                                             David Baron (admitted pro hac vice)
                                             Melvin White (admitted pro hac vice)
                                             Laina C. Lopez (admitted pro hac vice)
                                             1101 17th Street NW, Suite 1100
                                             Washington, D.C. 20036
                                             Tel: (202) 293-5555
                                             Fax: (202) 293-9035
                                             dbaron@bcr-dc.com
                                             mwhite@bcr-dc.com
                                             lcl@bcr-dc.com

                                             FIELDS PLLC
                                             Richard W. Fields (admitted pro hac vice)
                                             Martin Cunniff (admitted pro hac vice)
                                             1701 Pennsylvania Ave., N.W.
                                             Suite 200
                                             Washington, D.C. 20006
                                             Tel: (833) 382-9816
                                             fields@fieldslawpllc.com

                                             Counsel for Plaintiffs


   Dated: May 19, 2021                       STEARNS WEAVER MILLER
                                             WEISSLER ALHADEFF& SITTERSON,
                                             P.A.

                                   By:       /s/ Grace L. Mead __________________
                                             Grace L. Mead
                                             150 West Flagler Street
                                             Suite 2200
                                             Miami, Florida 33130
                                             Phone: (305) 789-3559
                                             gmead@stearnsweaver.com

                                             Counsel for Defendant LafargeHolcim Ltd




                                         3
Case 1:20-cv-23787-AMC Document 37 Entered on FLSD Docket 05/19/2021 Page 4 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   WILLIAM H. CLAFLIN, IV; et. al.,

          Plaintiffs,

          vs.                                             Case No. 1:20-cv-23787

   LAFARGEHOLCIM LTD; INVERSIONES
   IBERSUIZAS S.A.; HOLCIM TRADING SA
   (F/K/A) UNION MARITIMA INTERNACIONAL
   SA; DE RUITER OUDERLANDE B.V.; LAS
   PAILAS DE CEMENTO S.A.U.; and
   UNKNOWN SUBSIDIARY OF THE
   LAFARGEHOLCIM GROUP.

          Defendants.


      [PROPOSED] ORDER REGARDING STAY AND EXTENSION OF DEADLINES


         THIS CAUSE came before the Court upon Joint Stipulation Regarding Stay and Extension

  of Deadlines of the Plaintiffs and defendant LafargeHolcim Ltd and, upon due consideration and

  for good cause shown,

         IT IS HEREBY ORDERED as follows:

         1. All deadlines for all parties in the litigation, including all deadlines to answer, move to

            dismiss, or otherwise respond to the Complaint, are extended by five (5) days pending

            ongoing settlement discussions; and

         2. On or before the fifth (5th) day from the signing of the Order, the parties shall jointly

            notify the Court if a settlement has been reached or shall submit a proposed schedule

            for additional proceedings.




                                                   4
Case 1:20-cv-23787-AMC Document 37 Entered on FLSD Docket 05/19/2021 Page 5 of 6




   Dated: __________________, 2021.
                                           AILEEN M. CANNON
                                           UNITED STATES DISTRICT JUDGE




                                       5
Case 1:20-cv-23787-AMC Document 37 Entered on FLSD Docket 05/19/2021 Page 6 of 6




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 19th day of May, 2021, I electronically filed and served the

  foregoing with the Clerk of the Court by using the CM/ECF.

                                             By: /s/ Grace L. Mead_____________________
                                                 Grace L. Mead




                                                  6
